Title: From Thomas Jefferson to DeBures Freres, 19 April 1821
From: Jefferson, Thomas
To: Freres, DeBures

Messrsde Bure freres

Monticello
Apr. 19. 21.
The packet of books you were so kind as to send me the last year came safely to hand, and I duly note the balance of 38–40 ƒ to my debet. I now engage my friend John Vaughan of Philadelphia to place 100. Dollars in Paris at your order, and request you to send me the books on the back hereof, or so many of them as the remittance will pay for, curtailing the catalogue at the end, so as to bring it within the limit of the remittance. it is arranged with a view of omitting those which I am the least anxious to possess. but retain in your hands the sum necessary to procure the Dion Cassius from Germany if not to be had nearer. Villers in his Etat de la literature en Allemagne in 1807. pa.33. says ‘le sçavant M. Fr. Guill Sturtz a publié en 1807. un Dion. Cassius.’ and a ‘catalogue de la librairie Grec. Latine, Allemande’ which I possess, announces it in these words. ‘Diones Cassii Historia Romana. ed. Sturtz. Leips. in 8vo (sous presse)’ the title page of this catalogue being lost, I know not it’s date of time & place: but I suspect it to be German, and of the date of 1818. as I see articles of the date in it and none later. I must request your endeavors to procure this edition. let the bindings be all solid and handsome.I have seen announced a ‘Recueil et parallele des edifices de tout genre, anciens et modernes par J. N. Durand à l’ecole Polytechnique.’ books of this kind are so often at extravagant prices, that one is afraid to ask them without knowing their price. if it does not cost more than 40. or 30.ƒ send it; if more I pray you to write me the cost, that I may judge whether to put it into my next invoice, as I wish to get it if within reasonable bounds.Be so good as to dispatch these books with as little delay as possible, that they may arrive before the storms of autumn or winter, and accept the assurance of my esteem & respect.Th: JeffersonDionis Cassii Historia Romana. ed. Sturtz. Lips 8voQuintus Calaber. Gr. Lat. 8vo Pauer. Lug. Bat. 1734.Theocritus. Gr. Lat. cum scholiis Graecis. 8vo Oxon. 1699. & Lond 1729.Ammianus Marcellinus 8vo Ernesti. Lipsiae 1773.Haiiy Traité elementaire de Physique. 2. v. 8voDumeril. Traité elementaire d’Histoire naturelle. 2. v. 8voBiot. Astronomie physique. 3. V. 8voLas Eroticas y Boecio de Villegas. 2. V. 8vo}I think there were good editions published in Paris in petit 8vo of all or most of theseObras Poeticas de De la Huerta. 2. V. 8voOcios del Conde de Rebolleda. 4. V. 8voParnaso Española. 9. v. 8voLa Araucana de De Ercilla et Zunego. 2. v. 8voLaPoeticadeAristotelespordasSaijas.Gr.Lat.Span.8voOeuvres de Demosthene et d’Aeschyne. Fr. par Auger. 5. v. 8voIsocrate d’Auger. Fr. 3. v. 8voDiscours de Lycurgue d’Andocyde Etc par Auger. Fr. 8voVoltaireLouis XIV}all in 8vo distinct and independent of each other, & not lettered as consecutive volumes.Louis XV.Charles XII.Pierre le grand.Essaisurlesmoeursetl’espritdenations.Minellius’s editions of Ovid’s metamorphoses, Ovid’s epistles. Virgil Horace and Terence.Theatre d’Agriculture de De Serres 4. v. 8voPrinted as morality of frances. Etc